Case 4:20-cv-10109-KMM Document 7 Entered on FLSD Docket 10/27/2020 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                  Case No. 4:20-cv-10109-KMM

 NICHOLAS SCOTT CASCARIO,

        Plaintiff,
 v.

 DEPUTY JEFFERSON, et al.,

        Defendants.
                                                /

                      ORDER ON REPORT AND RECOMMENDATION

        THIS CAUSE came before the Court upon pro se Plaintiff Nicholas Scott Cascario’s

 (“Plaintiff”) Complaint pursuant to 42 U.S.C. § 1983. (“Compl.”) (ECF No. 1). The Court referred

 the matter to the Honorable Lisette M. Reid, United States Magistrate Judge, who issued a Report

 and Recommendation recommending that the Petition be DISMISSED WITHOUT PREJUDICE.

 (“R&R”) (ECF No. 6). Plaintiff did not file objections and the time to do so has passed. The

 matter is now ripe for review. As set forth below, the Court ADOPTS the R&R.

        The Court may accept, reject, or modify, in whole or in part, the findings or

 recommendations made by the magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3).

        In the Complaint, Plaintiff alleges that he was handcuffed by Deputy Jefferson and his

 unnamed partner and escorted to the barbershop room at the Monroe County Detention Center

 (“MCDC”) where Plaintiff was confined as a pre-trial detainee. Compl. at 2. Plaintiff alleges he

 was then punched in the head and placed in a “turtle suit,” and those actions constituted unlawful

 use of force. Id. Plaintiff seeks $150,000 in damages and requests that the officers be fired and

 prevented from working in any other facility. Id. Plaintiff was granted leave to proceed in forma
Case 4:20-cv-10109-KMM Document 7 Entered on FLSD Docket 10/27/2020 Page 2 of 2




 pauperis (“IFP”) (ECF No. 5) and, accordingly, was subject to the screening provisions of 28

 U.S.C. § 1915(e)(2)(B)(i)–(iii).

        As set forth in the R&R, Magistrate Judge Reid finds that Plaintiff has failed to state a

 viable § 1983 claim against the Defendants warranting dismissal of the Complaint. R&R at 7.

 Specifically, Magistrate Judge Reid finds that Plaintiff has failed to allege specific facts showing

 that the amount of force used was excessive or that Plaintiff sustained any injuries. Id. Further,

 Magistrate Judge Reid finds that the Complaint fails to provide the date on which the alleged attack

 occurred and the name of the second officer involved. Id. Accordingly, Magistrate Judge Reid

 recommends dismissal of the Complaint. Id. at 8. This Court agrees.

        Accordingly, UPON CONSIDERATION of the Complaint, the R&R, the pertinent

 portions of the record, and being otherwise fully advised in the premises, it is hereby ORDERED

 AND ADJUDGED that Magistrate Judge Reid’s R&R (ECF No. 6) is ADOPTED and Plaintiff’s

 Complaint (ECF No. 1) is DISMISSED WITHOUT PREJUDICE. It is further ORDERED that,

 pursuant to Rule 15(a)(2) of the Federal Rules of Civil Procedure, Plaintiff is granted leave to file

 an amended complaint within twenty-one (21) days of the date of this Order. Failure to do so may

 result in dismissal of the matter for failure to prosecute and failure to obey court orders. See Fed.

 R. Civ. P. 41(b); Lewis v. Fla. Dep’t of Corr., 739 F. App’x 585, 586 (11th Cir. 2018).

                                                             27th day of October, 2020.
        DONE AND ORDERED in Chambers at Miami, Florida, this ____



                                                   K. MICHAEL MOORE
                                                   CHIEF UNITED STATES DISTRICT JUDGE


 c: All counsel of record




                                                  2
